J-A20041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RONITA ROGERS                                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

ALLSTATE PROPERTY AND CASUALTY
INSURANCE CO., JOHNNIE DORSEY, JR.,
JOHNNIE DORSEY, III AND CLASSIC
COLLISIONWORKS

                            Appellee                    No. 161 EDA 2015


               Appeal from the Order Entered on January 12, 2009
              In the Court of Common Pleas of Philadelphia County
                   Civil Division at No.: 4114 July Term, 2008


BEFORE: DONOHUE, J., SHOGAN, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                           FILED December 22, 2015

       Ronita Rogers challenges the trial court’s January 12, 2009 order

sustaining the preliminary objections of Allstate Property and Casualty

Insurance Co. (“Allstate”) and dismissing Rogers’ claims against Allstate with

prejudice.1 Rogers sought coverage from Allstate under her auto insurance

policy’s comprehensive coverage clause (respectively, the “Policy” and the

“Clause”)      for    damages        sustained   when   Classic   Collisionworks

(“Collisionworks”) auto body shop performed negligent and/or incomplete

repairs to her car. The trial court, determining that the Clause did not cover

____________________________________________


1
     The other defendants in this matter have not participated in this
appeal.
J-A20041-15



negligent or unworkmanlike repairs, found that Rogers failed to state a claim

upon which relief could be granted. We affirm.

      Because Rogers challenges the trial court’s dismissal of her claims

against Allstate on preliminary objections, we are limited to reviewing only

the pleadings and documents attached thereto.       See Weiley v. Albert

Einstein Med. Ctr., 51 A.3d 202, 208 (Pa. Super. 2012). We must accept

as true every allegation of Rogers’ complaint, and grant her all favorable

inferences derived from those contentions. Id. Reviewing Rogers’ operative

complaint in this case yields the following account of the events that led up

to her claim and this lawsuit.

      In October 2007, Rogers was involved in a collision while driving her

2006 Nissan Altima. At the scene of the accident, an unsolicited tow truck

driver persuaded Rogers to allow him to transport her car to Collisionworks’

premises. Allstate adjuster Rob Cromie inspected the car and prepared an

estimate of repairs.    Collisionworks agreed to complete all of the work

specified in Cromie’s estimate for the cost proposed. Because Collisionworks

did not partner with Allstate, Allstate tendered the amount of the estimate

directly to Rogers, who paid Collisionworks the full amount specified in the

Allstate estimate in advance.

      On December 3, 2007, Rogers picked up her car from Collisionworks.

She immediately noticed “problems with the vehicle’s condition and

operation, which she reported to Allstate.” Third Amended Complaint at 3




                                    -2-
J-A20041-15



¶ 21.    Collisionworks was non-responsive when Rogers sought to address

the deficiencies directly with that business.

        Rogers also attempted to open a claim with Allstate for the car’s

deficient condition, but Allstate denied coverage.     In the denial letter that

Allstate sent to Rogers’ attorney, Allstate explained as follows:

        Your letter raises issue about “Allstate’s ‘approved’ repair
        shops[.”] Allstate does not require a vehicle owner to use an
        Allstate priority repair option (“PRO”) shop. However, a benefit
        of using a PRO is that Allstate provides a life [sic] guarantee on
        repairs while the vehicle is owned. Furthermore, the Policy does
        not provide comprehensive insurance coverage for loss to a
        vehicle caused by negligent repairs. For the reasons stated
        above, Allstate does not pay diminished value claims to its
        insureds, and does not guarantee the quality of repairs at . . .
        Collisionworks, the repair shop of [Rogers’] choice.

        In partial loss situations such as the one involving the 2006
        Altima, applicable state regulations require auto body repair
        shops to perform repairs, which will return the vehicle to its pre-
        accident condition. If there are issues about the quality of
        repairs performed at . . . Collisionworks, . . . [Rogers] may have
        rights and a cause of action against the repair shop.

Complaint, Exh. G. (Denial Letter, June 17, 2008), at 2. Via telephone, an

Allstate representative told Rogers only that “she should have used an

Allstate[-]‘approved’ repair shop.” Complaint at 4 ¶ 26.

        After Allstate denied coverage, Rogers arranged for an independent

inspector, Charles Barone, to inspect her car.

        Mr. Barone found that the repairs that were performed [by
        Collisionworks] were performed in a grossly negligent, sub-
        standard and dangerous and unsafe fashion, and that some
        promised repairs were not performed at all, all of which rendered
        the vehicle unfit and unsafe as a result and a total and/or partial
        loss to the plaintiff.

                                       -3-
J-A20041-15



Id.   at   4   ¶ 28   (citing   Complaint,   Exh.   C).   Rogers   characterized

Collisionworks’ actions as constituting “theft, larceny, conversion, malicious

mischief and/or vandalism.” Id. at 4 ¶ 31.

      Based upon these events, and Allstate’s denial of coverage, Rogers

brought suit against Collisionworks, its owners, and Allstate.          Against

Allstate, Rogers asserted counts for breach of contract, negligence, fraud,

violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection

Law (“UTPCPL”), 73 P.S. §§ 201-1, et seq., and insurance bad faith,

42 Pa.C.S. § 8371. When Allstate filed preliminary objections in the nature

of a demurrer, Rogers filed a first amended complaint.       The same pattern

recurred twice more, ultimately leaving for the court’s consideration the

now-operative Third Amended Complaint (“the Complaint”) and Allstate’s

preliminary objections thereto.

      On January 12, 2009, the trial court sustained Allstate’s preliminary

objections and dismissed Rogers’ claims against Allstate with prejudice.

Rogers filed a timely motion for reconsideration, which the trial court denied.

The case then proceeded to trial against Collisionworks, and a verdict was

returned in Rogers’ favor and against Collisionworks on December 17, 2013.

      From there, the procedural history became more complicated.            On

December 27, 2013, Rogers filed a post-trial motion. However, before the

trial court ruled on Rogers’ post-trial motion, Rogers filed a notice of appeal




                                       -4-
J-A20041-15



on January 16, 2014.2 On January 21, 2104, the trial court directed Rogers

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and Rogers timely complied on February 4, 2014.                 On

March     11,    2014,    the    trial   court   filed   an   opinion   pursuant   to

Pa.R.A.P. 1925(a). However, on June 27, 2014, this Court entered an order

quashing Rogers’ appeal as premature. On remand to the trial court, Rogers

praeciped for the entry of judgment, which was entered on January 2, 2015.

Rogers filed a new notice of appeal the same day. The trial court did not

direct Rogers to file a new Rule 1925(b) concise statement, and, on January

20, 2015, the court issued a Rule 1925(a) supplemental opinion directing

this Court’s attention to its earlier Rule 1925(a) opinion. This case now is

ripe for our review.

       Rogers raises the following issues:

       1.    Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that the subject comprehensive
       coverage under the subject automobile insurance policy did not
       cover fraudulent and/or negligent repairs, where the policy
____________________________________________


2
      Because the trial court’s ruling sustaining Allstate’s preliminary
objections did not resolve all claims as to all parties, Rogers was neither
required nor permitted to appeal that order until the case was tried to
conclusion and the trial court entered a final judgment. See Pullman
Power Prods. Of Canada Ltd. v. Basic Engineers, Inc., 713 A.2d 1169
(Pa. Super. 1998) (quoting McKinney v. Albright, 632 A.2d 937, 939
(Pa. Super. 19934)) (“The mere fact that some of the parties have been
dismissed from a case, or that some of the counts of a multi-count complaint
have been dismissed[,] is insufficient reason to classify an order as final.”);
see also Pa.R.A.P. 341(b).



                                           -5-
J-A20041-15


       stated that said comprehensive coverage covered all non-
       collision-related losses not excluded,[3] and there were
       applicable exclusions and no exclusions even asserted?

       2.    Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that the subject comprehensive
       coverage under the subject automobile insurance policy did not
       cover fraudulent and/or negligent repairs where the policy stated
       that said comprehensive coverage covered theft, vandalism,
       malicious mischief and larceny-related losses?

       3.     Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that Rogers’ insurance bad
       faith claims were not legally viable?

       4.    Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that Rogers’ fraud claims were
       not legally viable?

       5.     Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that Rogers’ Unfair Trade
       Practices and Consumer Protection Law violation claims were not
       legally viable?

       6.    Did the trial court abuse its discretion or commit an error
       of law by sustaining Allstate’s preliminary objections in the
       nature of a demurrer and finding that Rogers’ breach of contract
       claims were not legally viable?

Brief for Rogers at 6-7 (modified for clarity).

       We begin with the applicable scope and standard of review:

       “Our standard of review of an order of the trial court overruling
       or granting preliminary objections is to determine whether the
____________________________________________


3
      As is clear from the Policy excerpts reproduced below, the Clause
contains no language supporting Rogers’ use of the phrase “not excluded” in
her statement of the questions presented.



                                           -6-
J-A20041-15


      trial court committed an error of law. When considering the
      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.”
      De Lage Landen Fin’l Servs., Inc., v. Urban P’ship, LLC,
      903 A.2d 586, 589 (Pa. Super. 2006).

         “Preliminary objections in the nature of a demurrer test
         the legal sufficiency of the complaint.” When considering
         preliminary objections, all material facts set forth in the
         challenged pleadings are admitted as true, as well as all
         inferences reasonably deducible therefrom. Preliminary
         objections which seek the dismissal of a cause of action
         should be sustained only in cases in which it is clear and
         free from doubt that the pleader will be unable to prove
         facts legally sufficient to establish the right to relief. If any
         doubt exists as to whether a demurrer should be
         sustained, it should be resolved in favor of overruling the
         preliminary objections.

      Hykes v. Hughes, 835 A.2d 382, 383 (Pa. Super. 2003)
      (citations omitted).

Haun v. Comm. Health Sys., Inc., 14 A.3d 120, 123 (Pa. Super. 2011)

(citations modified).

      Rogers’ first, second, and sixth issues require this Court to interpret

the scope of the Policy’s coverage.      The following principles apply to our

interpretation of an insurance policy.

         [T]he task of interpreting [an insurance] contract is
         generally performed by a court rather than by a jury. The
         goal of that task is, of course, to ascertain the intent of the
         parties as manifested by the language of the written
         instrument. Where a provision of a policy is ambiguous,
         the policy provision is to be construed in favor of the
         insured and against the insurer, the drafter of the
         agreement. Where, however, the language of the contract
         is clear and unambiguous, a court is required to give effect
         to that language.

      Gene & Harvey Builders v. Penna. Mfrs. Ass'n, 517 A.2d
910, 913 (Pa. 1986) (quoting Standard Venetian Blind Co. v.

                                       -7-
J-A20041-15


      Am. Empire Ins. Co., 469 A.2d 563, 566 (Pa. 1983)) (citations
      omitted). Contractual language is ambiguous “if it is reasonably
      susceptible of different constructions and capable of being
      understood in more than one sense.” Hutchison v. Sunbeam
      Coal Co., 519 A.2d 385, 390 (Pa. 1986). This is not a question
      to be resolved in a vacuum. Rather, contractual terms are
      ambiguous if they are subject to more than one reasonable
      interpretation when applied to a particular set of facts. See
      Gamble Farm Inn, Inc., v. Selective Ins. Co., 656 A.2d 142,
      144 (Pa. Super. 1995); Techalloy Co., Inc., v. Reliance Ins.
      Co., 487 A.2d 820, 823 (Pa. Super. 1985).         We will not,
      however, distort the meaning of the language or resort to a
      strained contrivance in order to find an ambiguity. Steuart v.
      McChesney, 444 A.2d 659, 663 (Pa. 1982).

Madison Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106

(Pa. 1999).   In interpreting a contract, we must not “assume that its

language was chosen carelessly.        Thus, we will not consider merely

individual terms utilized in the insurance contract, but the entire insurance

provision to ascertain the intent of the parties.”       Telecom. Network

Design v. Brethren Mut. Ins. Co., 5 A.3d 331, 335 (Pa. Super. 2010)

(quoting 401 Fourth St., Inc,., v. Investors Ins. Group, 879 A.2d 166,

171 (Pa. 2005)).   An ambiguity does not exist simply because the parties

disagree on the proper construction of a policy provision, and contested

provisions should, whenever possible, be read to avoid ambiguity. Neuhard

v. Travelers Ins. Co., 831 A.2d 602, 605 (Pa. Super. 2003); Tyler v.

Motorists Mut. Ins. Co., 779 A.2d 528, 531 (Pa. Super. 2001).

      All of Rogers’ claims against Allstate hinge in the first instance upon

the question of coverage.      Thus, we begin by reviewing the relevant

provisions of the Policy. Directly at issue is the scope of Coverage IIII, Auto


                                     -8-
J-A20041-15



Comprehensive Insurance, i.e., the “Clause.”         However, insofar as our

interpretation of the Clause requires us to review it in the broader context of

related provisions, we reproduce all of the sections of the Policy that inform

the discussion to follow:

      Part 4      PROTECTION AGAINST LOSS TO THE AUTO

                                   ****

      COVERAGE DD

      Auto Collision Insurance

      Allstate will pay for direct and accidental loss to your insured
      auto or a non-owned auto . . . from a collision with another
      object or by upset of that auto or trailer . . . .

      COVERAGE IIII

      Auto Comprehensive Insurance

      Allstate will pay for direct and accidental loss to your insured
      auto or a non-owned auto not caused by collision. Loss caused
      by missiles, falling objects, fire, theft or larceny, explosion,
      earthquake, windstorm, hail, water, flood, malicious mischief or
      vandalism, and riot or civil commotion is covered.          Glass
      breakage, whether or not caused by collision, and collision with a
      bird or animal is covered.

                                   ****

      Exclusions—What is not covered

      These coverages don’t apply to:

         3. any damage or loss resulting from any act of war,
         insurrection, rebellion or revolution.

                                   ****

         5. loss due to radioactive contamination.

         6. damage resulting from wear and tear, freezing,
         mechanical or electrical breakdown unless the damage is
         the burning of wiring used to connect electrical

                                     -9-
J-A20041-15


          components, or the result of other loss covered by this
          policy.

          7. tires unless stolen or damaged by fire, malicious
          mischief or vandalism. Coverage is provided if the damage
          to tires occurs at the same time and from the same cause
          as other loss covered by this policy.[4]

The Policy at 19-22 (italics added).

       Based upon this language and Rogers’ pleadings, the trial court found

that Rogers had failed as a matter of law to state a claim upon which relief

could be granted for breach of contract as well as Rogers’ other claims.

Regarding Rogers’ breach of contract claim, the trial court noted that Allstate

had no contractual arrangement with Collisionworks. Apparently in reliance

upon “collision” rather than “comprehensive” coverage, the court further

noted “[f]aulty repairs or poor workmanship by a third-party repair shop

clearly does not involve a collision with another object.” Trial Court Opinion

(“T.C.O.”), 3/11/2014, at 4.5             The trial court also rejected Rogers’

“suggestion that faulty repairs or poor workmanship by a third[-]party repair

shop amounts to a ‘theft’ or ‘vandalism’ or ‘malicious mischief.’” Id.



____________________________________________


4
      There are, in fact, twelve express exclusions. We include only those
that have some resemblance to those expressly covered by the Clause.
5
       This inference is compelled by the fact that the Clause specifically
covers damage not caused by a collision. Because Rogers at no time sought
collision coverage for the damages at issue, the trial court’s references to
this language are irrelevant.




                                          - 10 -
J-A20041-15



      Regarding Rogers’ claim for bad faith under 42 Pa.C.S. § 8371, the

trial court noted that such a claim can prevail only when the insurer lacks a

reasonable basis for denying benefits.       Citing its own basis for sustaining

Allstate’s preliminary objections to Rogers’ breach of contract claim, the

court noted that Allstate necessarily had a reasonable basis for denying

coverage.   T.C.O. at 6-7.    The court rejected Rogers’ UTPCPL and fraud

claims for materially identical reasons. Id. at 7-8.

      Manifest in the above excerpts from the Policy is the absence of any

mention of negligent or faulty workmanship among the items enumerated in

the Clause or among the express exclusions cited later in the Policy. Rogers

maintains that the enumeration of covered causes is non-exhaustive, while

Allstate maintains that it is exhaustive.     For want of a clear reference to

faulty workmanship, we must review the Clause in light of the entire Policy

to determine whether the Policy is ambiguous such that it must be read in

Rogers’ favor. See Gene & Harvey Builders, supra.

      Initially, we note that the Policy’s express exclusions do not include

anything pertaining to faulty or negligent workmanship.         Thus, coverage

depends upon our determination whether the Policy’s plain language, read in

its full context, necessarily excludes coverage for the loss to Rogers’ car

occasioned by Collisionworks’ faulty or negligent workmanship.        If it does

not, then it is ambiguous on the question presented, and we must construe

the Policy in favor of coverage. However, we must not “distort the meaning

of the language or resort to a strained contrivance in order to find an

                                    - 11 -
J-A20041-15



ambiguity.”     Madison Const. Co., 735 A.2d at 106 (quoting Steuart,
444 A.2d at 663).

       The Clause, which delineates the scope of comprehensive coverage,

provides as follows:

       Allstate will pay for direct and accidental loss to your
       insured auto or a non-owned auto not caused by collision.
       Loss caused by missiles, falling objects, fire, theft or larceny,
       explosion, earthquake, windstorm, hail, water, flood, malicious
       mischief or vandalism, and riot or civil commotion is covered.
       Glass breakage, whether or not caused by collision, and collision
       with a bird or animal is covered.

The Policy at 19 (emphasis added). The first sentence of this clause stands

alone: Neither in itself, nor in the language that follows, is there any clear

suggestion that the list that follows is exhaustive or non-exhaustive.

However, the list that follows merely identifies items that “[are] covered.”

       We can distill from these covered items certain broader categories of

harms subject to coverage.             First, are weather-related risks, including

earthquake, windstorm, hail, and flood.            A second category refers to civil

unrest, including missiles,6 explosions, riot, or civil commotion.        The third

category encompasses criminal acts—theft or larceny, malicious mischief, or

vandalism.       The remaining harms—falling objects, fire, water, glass

____________________________________________


6
       “Missiles” reach farther than mere civil commotion. The primary
definition of missile is “[a]n object or a weapon that is fired, thrown,
dropped [upon], or otherwise projected at a target.” American Heritage
College Dictionary 872 (3d ed. 1993). In any event, Rogers does not
maintain that the loss at issue was caused by a missile.



                                          - 12 -
J-A20041-15



breakage, collision with a bird or animal—are mere variations on these other

categories.

      Because we may not review the language in a vacuum, we must

consider these covered losses in harmony, and attempt in good faith to

discern in them the mutual intent of the contracting parties. In doing so, we

are guided in part by the time-honored interpretive maxim, expressio unius

est exclusio alterius, “the proposition that the mention of particular items [in

a contract] implies the purposeful exclusion of other items of the same

general character.”       Commonwealth, Dep’t of Transp. v. Mosites

Constr. Co., 494 A.2d 41, 43 (Pa. Cmwlth. 1985); see Ress v. Barnet,

548 A.2d 1259, 1262 (Pa. Super. 1988). All of the sentences following the

first sentence of the Clause are stated in the language of inclusion, even if

they do not employ that word. Furthermore, they sketch out an undeniable

sphere of coverage that primarily encompasses accidental losses, which is

consistent with the first sentence of the Clause that expressly refers to

“accidental loss.” Based upon Rogers’ own pleading, there can be no dispute

that the harm at issue does not amount to an accident in its common sense.

      The lone exception to this proposition is found in the express inclusion

of losses resulting from theft, larceny, malicious mischief, vandalism, and

perhaps   riot   and   civil   commotion.      In   arguing   most   robustly   that

Collisionworks’ conduct reflected one or more of these causes, Rogers

appears to recognize that she would be more likely to succeed by pleading

that her loss arose from such intentional conduct rather than attempting to

                                      - 13 -
J-A20041-15



fit her harm into one of the other, manifestly accidental covered causes,

none of which come close to encompassing faulty workmanship.           Brief for

Rogers at 36-47.

      The trial court rejected the proposition that the loss resulted from

theft, larceny, malicious mischief, or vandalism for the following reasons:

      [Rogers’] alleges that she voluntarily gave and subsequently
      took back her vehicle. Therefore, any suggestion that faulty
      repairs or poor workmanship by a third[-]party repair shop
      amounts to a “theft” or “vandalism” or “malicious mischief” is
      legally insufficient.  No “theft” or “vandalism” or “malicious
      mischief” occurred. The primary meaning of theft . . . is that it
      is a popular name for larceny. “By theft is meant larceny in its
      common[-]law sense.” Hilliard Lumber Co. v. Harleysville
      Mut. Cas. Co., 103 A.2d 436, 437 (Pa. Super. 1954). “At
      common law . . . larceny consists in the taking and carrying
      away of the personal property of another with the mind of a
      thief, that is, with the specific intent to deprive the owner
      permanently of his property.” Id. The Pennsylvania Superior
      Court applied these principles to policies insuring against loss
      caused by thefts in Hilliard Lumber, supra. In Hilliard, there
      was loss or damage following [an] unauthorized taking; in all of
      them it was recognized that whether or not such taking was a
      theft depended on the [insured] showing that there was a
      felonious intent, [the] intent to steal.[] [Rogers’ complaint]
      contains no allegation that [Collisionworks] had any specific
      intent to steal, vandalize or cause mischief. . . . Further, this is
      not a case where [Rogers] alleged the car was set on fire,
      spray[-]painted with graffiti, or had its tires slashed.

T.C.O. at 4-5 (citations modified).

      Malicious mischief, to which the trial court to some extent gives short

shrift, is defined as “[t]he common[-]law misdemeanor of intentionally

destroying or damaging another’s property.”       Blacks Law Dictionary 1101

(10th ed. 2014). In Pennsylvania law, it is encompassed by the statutory


                                      - 14 -
J-A20041-15



crime of criminal mischief.   Under that statute, the only definitions among

the six enumerated that even arguably could apply to Collisionworks’

conduct in this case is “intentionally damages real or personal property of

another.”   18 Pa.C.S. § 3304(a)(5).      In asserting a claim that, on the

substance of the pleadings can be characterized only as faulty or negligent

workmanship, Rogers does not adequately plead that Collisionworks acted

with criminal intent.     See 18 Pa.C.S. § 302(b)(1) (“A person acts

intentionally with respect to a material element of an offense when[,] . . . if

the element involves the nature of his conduct or a result thereof, it is his

conscious object to engage in conduct of that nature or to cause

such a result.” (emphasis added)).       That Collisionworks may have been

unqualified to perform the work does not mean that it consciously sought to

cause Rogers a loss as defined by the Clause, and Rogers has failed to plead

a foundation from which such intentionality may reasonably be inferred.

      Although we may not disregard a contract’s clear meaning in favor of

seeking its spirit, it nonetheless is surpassingly difficult to find in the

language of the Policy a mutual expectation that the Policy would cover

faulty workmanship. Nothing in the Policy alludes to or implies consideration

of such a circumstance. The Clause’s express inclusion of a broad array of

categories of loss “implies the purposeful exclusion of other items of the

same general character.” Mosites Const., 494 A.2d at 43. Furthermore,

our analysis leads to a common-sense conclusion:       To construe the Policy

otherwise would make auto insurers, or at least those who do not expressly

                                    - 15 -
J-A20041-15



exclude faulty workmanship from coverage,7 guarantors of all losses arising

from faulty workmanship, whether as extreme as pleaded in this case or of

the more common and benign variety.                To suggest that Rogers had

reasonable cause to expect that Allstate intended at the Policy’s inception to

cover such harms despite the Policy’s silence on the topic is counterintuitive

to say the least.       Under these circumstances, we simply cannot accept

Rogers’ argument. Thus, we find that the trial court did not err as a matter

of law in determining that the Policy did not provide coverage under the

circumstances of this case.

       This does not exhaust Rogers’ claims.         As noted, supra, she also

contends that the trial court erred in dismissing her claims for negligence,

fraud, bad faith, and violations of the UTPCPL.        The trial court’s principal

basis for dismissing all of these claims upon the pleadings was its

determination that Rogers’ contract claim would not lie for want of coverage.

We agree with the trial court that there was no coverage in this case. Thus,

we also agree that Allstate did not act in bad faith, negligently, fraudulently,

or in derogation of the UTPCPL.
____________________________________________


7
      It does not materially inform our analysis, but Rogers attached a
sample policy from another provider that featured an exclusion that, by its
terms, may have been effective in this case. Notably, it contains the sort of
language that Allstate in so many words asks us to infer from the Policy.
See Rogers’ Supplemental Response in Opposition to the Preliminary
Objections of Allstate to Rogers’ Third Amended Complaint, Exh. E at 8
(excluding from comprehensive coverage “faulty workmanship by the
insured or a facility chosen by the insured”).



                                          - 16 -
J-A20041-15



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2015




                          - 17 -